NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 21-2273
                                      ____________

                            UNITED STATES OF AMERICA

                                             v.

                                  HAMID MURDOCK,
                                         Appellant
                                    ____________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-19-cr-00254-001)
                        District Judge: Hon. Michael M. Baylson
                                     ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 13, 2022

              Before: HARDIMAN, SMITH, and FISHER, Circuit Judges.

                                  (Filed: June 14, 2022)

                                      ____________

                                        OPINION*
                                      ____________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
HARDIMAN, Circuit Judge.

       Hamid Murdock appeals his judgment of conviction. We will affirm.1

       Murdock entered a conditional guilty plea to being a felon in possession of

ammunition in violation of 18 U.S.C. § 922(g)(1). Murdock argues the District Court

should have granted his motion to suppress because Officer Robert Bakos lacked

reasonable suspicion to frisk Murdock. For the reasons stated by the District Court in its

persuasive opinion, we hold that reasonable suspicion supported the frisk.

       The facts are essentially undisputed. Murdock was a backseat passenger in a car

Officer Bakos stopped on a January evening. Murdock concedes the validity of the traffic

stop and that the smell of marijuana provided reasonable suspicion of criminal activity.

See United States v. Ramos, 443 F.3d 304, 308 (3d Cir. 2006). Reasonable suspicion of

criminal activity is not enough to justify a frisk, however; the officer must have

reasonable suspicion that a person is “armed and dangerous.” United States v. Murray,

821 F.3d 386, 393 (3d Cir. 2016) (quoting Terry v. Ohio, 392 U.S. 1, 27 (1968)). This

inquiry is based on the totality of the circumstances, and “we give considerable deference

to police officers’ determinations of reasonable suspicion given their own experience and

specialized training.” United States v. Graves, 877 F.3d 494, 498–99 (3d Cir. 2017)




1
 The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction under
28 U.S.C. § 1291. “We review denials of motions to suppress for clear error as to the
underlying factual findings and exercise plenary review over the District Court’s
application of the law to those facts.” United States v. Hall, 28 F.4th 445, 449 n.1 (3d Cir.
2022) (quotation marks and citation omitted).
                                             2
(quotation marks and citation omitted).

       The officers had reasonable suspicion that Murdock was armed and dangerous,

even though he complied with all of Officer Bakos’s requests. The traffic stop occurred

after dark in a high-crime area. See Illinois v. Wardlow, 528 U.S. 119, 124 (2000). In

addition, Murdock was “extremely nervous” and “breathing heavily.” App. 73; see id.

Most significantly, when Officer Bakos asked for Murdock’s license, Murdock answered

that “he [did] not have it on him, but then ma[de] a quick motion up with his right hand”

to his right breast pocket. App. 73–74. “Quick and furtive movements,” along with other

indicators of criminal activity, support a reasonable suspicion that a suspect is armed and

dangerous. United States v. Yamba, 506 F.3d 251, 255 (3d Cir. 2007). Officer Bakos’s

experience also informed his decision. See Graves, 877 F.3d at 499. He feared that

Murdock was reaching for a gun because he has seen guns hidden in pockets the size of

Murdock’s. Together, these facts provided “a particularized and objective basis” to

conclude that Murdock was armed and dangerous. See United States v. Brown, 448 F.3d

239, 246 (3d Cir. 2006) (quoting United States v. Cortez, 449 U.S. 411, 417 (1981)). For

these reasons, we will affirm.




                                             3